            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––––– X
SDL plc,                                     :
                                             :                 18 Civ. 7799 (JMF)
                           Plaintiff,        :
                                             :                 AMENDED COMPLAINT
               -against-                     :
                                             :
AVAYA INC.,                                  :
                                             :
                           Defendant.        :
–––––––––––––––––––––––––––––––––––––––––––– X

                Plaintiff SDL plc (“SDL” or “Plaintiff”), as and for its Amended Complaint

herein against defendant Avaya Inc. (“Avaya” or “Defendant”), alleges as follows.

                                      Nature Of The Action

                1.     This action arises out of Avaya’s breach of an Enterprise Software License

and Maintenance Agreement with Optional Hosting Facility Agreement between the parties

dated as of August 31, 2006, as amended (the “Agreement”; Exhibit 1 hereto), which pertains to,

inter alia, the licensing of SDL’s translation software to Avaya.

                2.     As more fully set forth below, the Agreement limits Avaya to 1.7 million

“Source Words” to be translated annually. Avaya is permitted to exceed the Source Word count

by up to 7.7 million “Additional Capacity” of Source Words each year, provided that it

compensates SDL therefore pursuant to the fee schedule for additional “increments” set forth in

the Agreement.

                3.     However, Avaya has exceeded the Source Word count by well over 7.7

million annually over the past six years, and has failed and refused to compensate SDL therefore.

“License Fees” for such over usage of Source Words, based on the fee schedule set forth in the

Agreement, calculate to well in excess of $6 million, and such over usage is continuing.

                4.     Further, Avaya has failed to pay corresponding hosting and maintenance


{N0539458; 1}
            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 2 of 8



charges that are owed due to the over usage of Source Words and the increased License Fees.

                 5.      Nevertheless, Avaya has refused to provide any compensation to SDL

relating to its over usage of Source Words, despite due demand.

                       The Parties, Jurisdiction and Venue, and Governing Law

                 6.      SDL is a company incorporated under the laws of England and Wales,

with its principal place of business at New Globe House, Vanwall Road, Vanwall Business Park,

Maidenhead, SL6 4UB, United Kingdom.

                 7.      Upon information and belief, Avaya is a corporation organized under the

laws of the State of Delaware, with its principal place of business at 4655 Great American

Parkway, Santa Clara, CA 95054-1233. Upon information and belief, Avaya has an office at

Two Penn Plaza, New York, NY 10121, and regularly and continuously conducts business in this

District.

                 8.      The amount in controversy, exclusive of interest and costs, exceeds the

sum of $75,000.

                 9.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332.

                 10.     This Court has personal jurisdiction over Avaya because it has an office in

this District and regularly and continuously conducts business in this District. Venue is proper

pursuant to 28 U.S.C. § 1391(b)(1) because Avaya resides in this District, and/or pursuant to 28

U.S.C. § 1391(b)(3) because this Court has jurisdiction over Avaya in this District.

                 11.     The Agreement provides that that “[t]he Agreement and all transactions

under it shall be governed by the laws of the State of New York . . . .”




{N0539458; 1}                                     2
            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 3 of 8



                                     FIRST CAUSE OF ACTION
                                         (Breach of Contract)

                12.       SDL repeats and realleges each and every allegation set forth above as if

fully set forth herein.

A. License Fee Owed For Over Usage Of Source Words.

                13.       Agreement Ex. A p. 10 limits Avaya’s usage of Source Words to 1.7

million words annually absent additional charges:

                “TMS base license includes 1.7 million words of English Language
                material (known as ‘Source Words’) per annum. Source Words are only
                considered within this allowance if the words are actually processed for
                translation, and not if they are matched by the translation memory
                process.”

                14.       Pursuant to the foregoing provision, any and all words in any document

processed or submitted by Avaya to be translated (and therefore authorized) are Source Words.

Hence, if a 1,000 word document is processed or submitted for translation, it constitutes 1,000

Source Words. Significantly, there is no requirement in the Agreement that the Source Words

need to be new or “net new” to count in the allowance.

                15.       Further, the phrase “and not if they are matched by the translation memory

process” clarifies that the translated words, i.e. the Source Words after they are translated (often

referred to as the “target”), are not counted towards the Source Word allowance, and that Avaya

therefore would not be charged extra for the words as translated. Hence, if a 1,000 word

document is processed or submitted for translation into eleven different languages and matched

by the translation memory process, the result could be approximately 11,000 words or targets,

but only the original 1,000 words – prior to any translation – would be counted as Source Words

that are part of the 1.7 million allocation. The Agreement clarifies that Avaya will not be

charged extra based on the number of words post-translation.


{N0539458; 1}                                      3
            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 4 of 8



                16.   Thus, as set forth above, the Agreement is written to provide Avaya with

an allotment of only 1.7 million Source Words to be submitted for translation each year, and then

to pay extra at additional increments if Avaya processes more than 1.7 million words for

translation annually, i.e., uses “additional capacity” of Source Words – up to a permitted total of

7.7 million Source Words annually. Thus, the Agreement provides for Avaya to compensate

SDL for additional volumes of words submitted by Avaya each year for translation above the 1.7

million allotment.

                17.   Agreement Ex. A p. 11 further provides that License Fees for additional

capacity are immediately due and payable: “Fees . . . for additional capacity as described in this

section shall fall due immediately and shall be payable in accordance with the payment terms

given in the Agreement”. The “Payment Terms” at Agreement § 4.3 at p. 3 provides: “Fees shall

fall due when stated in Exhibit A”. Thus, Avaya was and is required to pay for additional

capacity of Source Words when it exceeds the annual 1.7 million allotment.

                18.   Avaya exceeded the 1.7 million allotment of Source Words as follows in

the following contract years, among others, with the following total Source Words used: 2012-

13 10,215,321; 2013-14 12,968,237; 2014-15 20,607,793; 2015-16 14,090,475; 2016-2017

13,211,846; 2017-2018 (through July) 12,833,231.

                19.   Thus, Avaya has breached the Agreement by exceeding 1.7 million Source

Words and failing and refusing to compensate SDL.

                20.   Avaya has also breached the Agreement by using in excess of 7.7 million

Source Words without receiving authorization or permission from SDL.

                21.   Although Agreement Ex. A provides for a License Fee cap of $700,000

(of which Avaya has paid $150,000) once that amount is “reached”, the cap does not apply,




{N0539458; 1}                                   4
            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 5 of 8



and/or SDL is excused therefrom, because (i) Avaya breached the Agreement by exceeding 1.7

million Source Words and failing to compensate SDL any amounts therefore, and (ii) Avaya

breached the Agreement by using in excess of 7.7 million Source Words without receiving

authorization or permission from SDL. In any event, at minimum, Avaya owes SDL a License

Fee of not less than $550,000.

                22.   In addition, under New York law, SDL is entitled to pre-judgment interest

of 9% annually calculated from the time of breach of the Agreement.

                23.   As set forth above, Agreement Ex. A p. 11 provides that License Fees for

additional capacity are immediately due and payable. Hence, interest became due beginning as

early as 2013, when SDL failed to make immediate payment of License Fees for over usage of

Source Words.

                24.   Thus, based on the additional License Fee alone, SDL is entitled to interest

of at least $49,500 annually since 2013, or $297,500 though December 31, 2018.

B. Hosting Fees Owed Due to Over Usage Of Source Words.

                25.   Agreement Ex. A provides that the Hosting Fee is “$20,000 per annum,

fixed with regard to usage, capacity limits, number of authorized users and number of Author

Assistant licenses or SDL Trados licenses.”

                26.   “Capacity limits” are defined to be 1.7 million Source Words. Hence,

Avaya owes Hosting Fees of $20,000 for each capacity limit, or allotment, of 1.7 million Source

Words.

                27.   Thus, “banding” the Hosting Fee at $20,000 for each capacity limit of 1.7

million words, amounts owed are as follows:

Up to 1.7M words Hosting Fee = 20k
Up to 3.4M words Hosting Fee = 40k



{N0539458; 1}                                  5
            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 6 of 8



Up to 5.1M words Hosting Fee = 60k
Up to 6.8M words Hosting Fee = 80k
Up to 8.5M words Hosting Fee = 100k
Up to 10.2M words Hosting Fee = 120k
Up to 11.9M words Hosting Fee = 140k
Up to 13.6M words Hosting Fee = 160k
Up to 15.3M words Hosting Fee = 180k
Up to 17M words Hosting Fee = 200k
Up to 18.7M words Hosting Fee = 220k
Up to 20.4M words Hosting Fee = 240k
Up to 20.4M words Hosting Fee = 240k

                28.   Hence, based on the foregoing bands and Avaya’s over usage of Source

Words, Hosting fees owed since January 1, 2013 are as follows:

2013 – 10.2M words = Hosting Fee 120k
2014 – 12.9M words = Hosting Fee 160k
2015 – 20.6M words = Hosting Fee 240k
2016 – 14M words = Hosting Fee 160k
2017 – 13.8M words = Hosting Fee 160k
2018 (so far) 12.8M words = Hosting Fee 160k
Total = $1,000,000 (minus 120,000 paid) = $880,000

C. Maintenance Fees Owed Due To Over Usage Of Source Words.

                29.   Agreement Ex. A provides that the Maintenance Fee is “$22.500 per

annum variable in accordance with the terms of this Agreement”.

                30.   The Maintenance Fee of $22,500 is 15% of the original License Fee of

$150,000.

                31.   This 15% figure is consistent with other sections of the Agreement Ex. A

setting maintenance at 15% of the License Fees (see provisions regarding Multiterm client

licenses and SDL Trados 2006 referencing 15%).

                32.   Further, as the Maintenance Fee is “variable in accordance with the terms

of the Agreement”, if the License Fee increases in accordance with the terms of the Agreement

due to over usage of Source Words, the Maintenance Fee correspondingly increases as well.




{N0539458; 1}                                 6
            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 7 of 8



                33.       Accordingly, consistent with the foregoing, and as is custom in the

industry, once the License Fee increases the Maintenance Fee increases so that it remains 15%

thereof.

                34.       Thus, by way of example only, if the License Fee increases by $550,000 to

$700,000, an additional 15% in Maintenance is owed annually on the additional $550,000

License Fee, or $82,500 per year. Hence, for 2013-2018, the Maintenance Fees owed are not

less than $495,000 (6 years x $82,500 per year), and are correspondingly higher if the License

Fee due is higher, as alleged by SDL herein.

                                           *      *       *

                35.       Avaya has continued to refuse to pay any amounts to SDL for its over

usage of Source Words, or amounts owed for Hosting and Maintenance, despite due demand.

                36.       SDL substantially performed its obligations under the Agreement.

                37.       As a consequence of the foregoing, SDL has been damaged in an amount

to be determined at trial, in an amount not less than $2,222,500 ($550,000 + $297,500 +

$880,000 + $495,000), but believed to be in excess of $7 million, plus interest, costs and

attorneys’ fees as allowable by law.

                                   SECOND CAUSE OF ACTION
                                (Unjust Enrichment, in the alternative)

                38.       SDL repeats and realleges each and every allegation set forth above as if

fully set forth herein.

                39.       Avaya’s use, receipt, and retention of Source Words in excess of 1.7

million annually, as well as SDL’s Hosting and Maintenance services supporting in excess of 1.7

million Source Words annually, and the amounts due therefore, without paying SDL the amount

due, has conferred an unearned and undeserved benefit upon Avaya, allowing Avaya to enrich


{N0539458; 1}                                     7
            Case 1:18-cv-07799-JMF Document 10 Filed 10/30/18 Page 8 of 8



itself unjustly and at the expense of SDL. It is against equity and good conscience for Avaya to

retain such sums and/or benefits without compensation to SDL.

                40.    Accordingly, as a consequence of the foregoing, SDL has been damaged

in an amount to be determined at trial, in an amount not less then $2,222,500, but believed to be

in excess of $7 million, plus interest, costs and attorneys’ fees, as allowable by law.

                WHEREFORE, SDL demands judgment as follows:

                       (i)     On the First Cause of Action, an amount to be
                               determined at trial, in an amount not less than
                               $2,222,500, but believed to be in excess of $7
                               million, plus interest, costs and attorneys’ fees as
                               allowable by law;

                       (ii)    On the Second Cause of Action, an amount to be
                               determined at trial, in an amount not less than
                               $2,222,500, but believed to be in excess of $7
                               million, plus interest, costs and attorneys’ fees as
                               allowable by law; and

                       (iii)   for such other and further relief as the Court deems
                               just and proper.

Dated: New York, New York
       October 30, 2018

                                                      SULLIVAN & WORCESTER LLP

                                                      By: /s/ Gerry Silver
                                                                    Gerry Silver
                                                         1633 Broadway, 32nd Floor
                                                         New York, New York 10019
                                                         Telephone: (212) 660-3096
                                                         Facsimile: (212) 660-3001
                                                         gerry.silver@sandw.com

                                                         Attorneys for Plaintiff SDL plc




{N0539458; 1}                                     8
